DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the stopper is movable in a ganged relation to movement of the second drive shaft along the longitudinal axis to limit a movable range of the handle as recited in claim 10, and wherein the gear assembly is fitted in the slider recited in claim 6 as the drawings to not clearly show how gear assemblies 82 or 84 are fitted within slider 37 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed as “a medical instrument” does neither accurately disclose the claimed invention nor distinguish the claimed invention from any prior art in the medical field. 
Claim Objections 
Claim 20 objected to because of the following informalities:  
Claim 20 should be corrected to recite claim 19 and depend from claim 18 as there is currently no claim 19 present in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an engaging portion” in claim 7 (and claims dependent therefrom), “a direction changer” in claims 1, 15 and 18 (and claims dependent therefrom), an “operating member” in claims 1-4, 6-8, 12, 15 18 and 20 (and claims dependent therefrom) and “an adjusting mechanism” in claims 1-4, 7, 10-15, 18 and 20 (and claims dependent therefrom)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the operating device mentioning in claim 16 is interpreted to be any switch that allows current from a power supply to be delivered to the surgical device, seen to be consistent with Applicant’s Specification Pg. 12 Lines 19-23 mentioning a switch mounted on the device may be used instead of a foot switch. 
Allowable Subject Matter
Claims 1-16 and 18 mis-numbered claim 20 which is renumbered to claim 19 are allowed.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Kawaguchi (US 2017/0071617 A1) discloses: A medical instrument (see Fig. 1) comprising:  5a housing (housing 15, see Fig. 1); an elongated sheath configured to be attached to the housing (sheath 5 shown attached to the housing, see Fig. 1, see also Paragraph 27), the elongated sheath includes opposed distal end and proximal end along a longitudinal axis (see Fig. 1 showing a proximal and distal and of the sheath); an end effector configured to be attached to the distal end of the elongated sheath (end effector 7, see Fig. 2), the end effector includes a pair of grasps (gripping pieces 12-13, see Fig. 2);  10a direction changer used to change a direction of the end effector with respect to the distal end of the elongated sheath (see Examiner’s Diagram of Fig. 7 below illustrating the direction changer as a combination of the end effector base 11 and a pivot pin, which is equivalent under 112f to the structure disclose in the specification as corresponding to the claimed means plus function limitation, which is a base body and turning shaft used to change a position of a distal end effector – see Specification Pg. 13, Lines 1-8); a first drive shaft movable in the elongated sheath in ganged relation for opening and closing movement of the pair of grasps (drive shaft 25, see Figs. 4-5, see also Paragraph 32); a second drive shaft movable in the elongated sheath in ganged relation for 15angular movement of the end effector by the direction changer with respect to the elongated sheath (articulation wires 41A-41B, seen to work together to cause deflection of the end effector, see Fig. 2, see also Paragraph 39); an operating member configured to actuate the second drive shaft between bent positions (rotation control knob 18, see Fig. 3, see also Paragraphs 32-33 and Paragraphs 42 and 45 mentioning rotation control knob is responsible for rotation of articulation control dial 20, which is equivalent under 112f to the structure disclose in the specification as corresponding to the claimed means plus function limitation, a rotary knob used to actuate the second drive shaft  between bend positions, to which the end effector is angularly moved and a neutral position in which the end effector extends along the longitudinal axis with respect to the sheath – see Specification Pg. 2, Lines 19-23, see also Specification Pg. 12, Lines 6-10) to which the end effector is angularly moved and a neutral position to which the end effector extends along the longitudinal axis with respect to the sheath (see Paragraphs 32-33);  20a slider being movable with respect to the first drive shaft (see Paragraph 32 mentioning a slider connecting the lever 17 to the movable member 22, see Examiner’s Diagram of Fig. 12 below for presumed location of the slider, seen to couple to movable member 22 and slide and rotate about the longitudinal axis with the movable member so as to not restrict movement of the movable member, see Paragraphs 32-33). 
However, no prior art of record, including those on the attached PTO-892 including Kawaguchi (US 2017/0071617 A1), Hirai (US 2016/0375273 A1) Anglese (US 2016/0074653 A1), Onuma (US 2013/0304105 A1), Honegger (US 2020/0113622 A1), Chen (US 2019/0261981 A1), Baden (US 5735849 A), Meade (US 5499998 A) or Lamser (US 2018/0074543 A1), or any combination thereof specifically teaches a surgical grasping device comprising an adjusting mechanism (interpreted under 112f to be a combination of a gear assembly, slider and rotor, that adjusts the moveable range of the slider with respect to the first drive shaft depending on a position of the operating member – see Specification Pg. 27, Lines 18-25) that adjusts a movable range of the slider with respect to the first drive shaft depending on an operated state of the operating member.


    PNG
    media_image1.png
    264
    389
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    572
    456
    media_image2.png
    Greyscale

Examiner’s Diagram of Fig. 7			Examiner’s Diagram of Fig. 12
	Claims 2-14 further modifying the device of claim 1 including the adjusting mechanism and operating member are seen thereby seen as allowable due to their dependency and further modification of allowable claim 1 not expressly disclosed by the references mentioned herein. 
Regarding claim 15, Kawaguchi (US 2017/0071617 A1) discloses: A medical instrument (see Fig. 1) comprising: a housing (housing 15, see Fig. 1) having a grip integrally attached thereto (grip 16 attached to the housing 15, see Fig. 1), a movable handle being attached to the housing and being angularly movable with respect to the housing (lever 17, see Fig. 1, see Paragraph 27 mentioning the lever is angularly movable); an elongated sheath (sheath 5 shown attached to the housing, see Fig. 1, see also Paragraph 27) having respective distal and proximal ends along a 10longitudinal axis (see Fig. 1 showing a proximal and distal and of the sheath), the elongated sheath being attached to the housing via the proximal end (see Fig. 1); an end effector configured to be attached to the distal end of the elongated sheath (end effector 7, see Fig. 2), the end effector includes a pair of grasps (end effector 7, see Fig. 2); a direction changer used to change a direction of the end effector with respect to 15the distal end of the elongated sheath (see Examiner’s Diagram of Fig. 7 above illustrating the direction changer as a combination of the end effector base 11 and a pivot pin, which is equivalent under 112f to the structure disclose in the specification as corresponding to the claimed means plus function limitation, which is a base body and turning shaft used to change a position of a distal end effector – see Specification Pg. 13, Lines 1-8); a first drive shaft being movable in the elongated sheath in ganged relation for opening and closing movement of the pair of grasps (drive shaft 25, see Figs. 4-5, see also Paragraph 32); a second drive shaft being movable in the elongated sheath in ganged relation for angular movement of the end effector by the direction changer with respect to the 20elongated sheath (articulation wires 41A-41B, seen to work together to cause deflection of the end effector, see Fig. 2, see also Paragraph 39); an operating member configured to actuate the second drive shaft between bent positions to which the end effector is angularly moved and a neutral position in which the end effector extends along the longitudinal axis with respect to the sheath (rotation control knob 18, see Fig. 3, see also Paragraphs 32-33 and Paragraphs 42 and 45 mentioning rotation control knob is responsible for rotation of articulation control dial 20, which is equivalent under 112f to the structure disclose in the specification as corresponding to the claimed means plus function limitation, a rotary knob used to actuate the second drive shaft  between bend positions, to which the end effector is angularly moved and a neutral position in which the end effector extends along the longitudinal axis with respect to the sheath – see Specification Pg. 2, Lines 19-23, see also Specification Pg. 12, Lines 6-10); a slider movable with respect to the first drive shaft (see Paragraph 32 mentioning a slider connecting the lever 17 to the movable member 22, seen to work together to form a single slider, see Examiner’s Diagram of Fig. 12 above for presumed location of the slider, seen to couple to movable member 22 and slide and rotate about the longitudinal axis with the movable member so as to not restrict movement of the movable member, see Paragraphs 32-33); 
However, no prior art of record, including those on the attached PTO-892 including Kawaguchi (US 2017/0071617 A1), Hirai (US 2016/0375273 A1) Anglese (US 2016/0074653 A1), Onuma (US 2013/0304105 A1), Honegger (US 2020/0113622 A1), Chen (US 2019/0261981 A1), Baden (US 5735849 A), Meade (US 5499998 A) or Lamser (US 2018/0074543 A1), or any combination thereof specifically teaches a surgical grasping device comprising an adjusting mechanism (interpreted under 112f to be a combination of a gear assembly, slider and rotor, that adjusts the moveable range of the slider with respect to the first drive shaft depending on a position of the operating member – see Specification Pg. 27, Lines 18-25) that adjusts a movable range of the slider with respect to the first drive shaft depending on an operated state of the operating member.
Claim 16 further modifying the device of claim 15 including the adjusting mechanism and operating member are seen thereby seen as allowable due to their dependency and further modification of allowable claim 15 not expressly disclosed by the references mentioned herein. 
Regarding claim 18, Kawaguchi (US 2017/0071617 A1) discloses: A treatment tool (see Fig. 1) comprising: a medical instrument (see Fig. 1) comprising a housing (housing 15, see Fig. 1), the housing having a grip integrally attached thereto (grip 16 attached to the housing 15, see Fig. 1), a movable handle being attached to the housing and being angularly movable with respect to the housing (lever 17, see Fig. 1, see Paragraph 27 mentioning the lever is angularly movable); an elongated sheath having respective distal and proximal ends along a longitudinal axis (sheath 5 shown attached to the housing, see Fig. 1, see also Paragraph 27), the elongated sheath being attached to the housing via the proximal end (see Fig. 1); an end effector configured to be attached to the distal end of the elongated sheath (end effector 7, see Fig. 2), the end effector includes a pair of grasps (end effector 7, see Fig. 2); a direction changer used to change a direction of the end effector with respect to the distal end of the elongated sheath (see Examiner’s Diagram of Fig. 7 above illustrating the direction changer as a combination of the end effector base 11 and a pivot pin, which is equivalent under 112f to the structure disclose in the specification as corresponding to the claimed means plus function limitation, which is a base body and turning shaft used to change a position of a distal end effector – see Specification Pg. 13, Lines 1-8); a first drive shaft being movable in the elongated sheath in ganged relation for opening and closing movement of the pair of grasps (drive shaft 25, see Figs. 4-5, see also Paragraph 32); a second drive shaft being movable in the elongated sheath in ganged relation for angular movement of the end effector by the direction changer with respect to the elongated sheath (articulation wires 41A-41B, seen to work together to cause deflection of the end effector, see Fig. 2, see also Paragraph 39); an operating member configured to actuate the second drive shaft between bent positions to which the end effector is angularly moved and a neutral position in which the end effector extends along the longitudinal axis with respect to the sheath (rotation control knob 18, see Fig. 3, see also Paragraphs 32-33 and Paragraphs 42 and 45 mentioning rotation control knob is responsible for rotation of articulation control dial 20, which is equivalent under 112f to the structure disclose in the specification as corresponding to the claimed means plus function limitation, a rotary knob used to actuate the second drive shaft  between bend positions, to which the end effector is angularly moved and a neutral position in which the end effector extends along the longitudinal axis with respect to the sheath – see Specification Pg. 2, Lines 19-23, see also Specification Pg. 12, Lines 6-10); a slider being movable with respect to the first drive shaft (see Paragraph 32 mentioning a slider connecting the lever 17 to the movable member 22, see Examiner’s Diagram of Fig. 12 above for presumed location of the slider, seen to couple to movable member 22 and slide and rotate about the longitudinal axis with the movable member so as to not restrict movement of the movable member, see Paragraphs 32-33);
However, no prior art of record, including those on the attached PTO-892 including Kawaguchi (US 2017/0071617 A1), Hirai (US 2016/0375273 A1) Anglese (US 2016/0074653 A1), Onuma (US 2013/0304105 A1), Honegger (US 2020/0113622 A1), Chen (US 2019/0261981 A1), Baden (US 5735849 A), Meade (US 5499998 A) or Lamser (US 2018/0074543 A1), or any combination thereof specifically teaches a surgical grasping device comprising an adjusting mechanism (interpreted under 112f to be a combination of a gear assembly, slider and rotor, that adjusts the moveable range of the slider with respect to the first drive shaft depending on a position of the operating member – see Specification Pg. 27, Lines 18-25) that adjusts a movable range of the slider with respect to the first drive shaft depending on an operated state of the operating member.
Claim 20 (renumbered to claim 19 and seen to depend from claim 18 – see Claim Objection above) further modifying the device of claim 18 including the adjusting mechanism and operating member is thereby seen as allowable due to their dependency and further modification of allowable claim 18 not expressly disclosed by the references mentioned herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2013/0304105 A1 to
Onuma, US 2020/0113622 A1 to Honegger, and US 2019/0261981 A1 to Chen all disclose surgical grasping devices with deflectable end effector jaws, and US 5499998 A to Meade and US 2018/0074543 A1 to Lamser disclose surgical grasping devices having adjustment mechanisms for adjusting the movable range of the end effectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771         

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771